Exhibit 10.2

 

OCERA THERAPEUTICS, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The purpose of this Director Compensation Policy (this “Policy”) of Ocera
Therapeutics, Inc., a Delaware corporation (the “Company”), is to provide a
total compensation package that enables the Company to attract and retain, on a
long-term basis, high caliber directors on the Company’s Board of Directors (the
“Board”) who are not employees or officers of the Company or its subsidiaries.
This Policy will become effective as of the date this Policy is approved by the
Board (the “Effective Date”).

 

In furtherance of this purpose, following the Effective Date, all non-employee
Directors shall be paid cash compensation for services provided to the Company
as set forth below.

 

 

 

Annual Amount

 

Annual Retainer for each Board Member:

 

$

30,000

 

Additional Retainer for the Chairman of the Board:

 

$

25,000

 

Audit Committee Chair:

 

$

15,000

 

Other Audit Committee Members:

 

$

7,500

 

Compensation Committee Chair:

 

$

10,000

 

Other Compensation Committee Members:

 

$

5,000

 

Nominating and Corporate Governance Committee Chair:

 

$

8,000

 

Other Nominating and Corporate Governance Committee Members:

 

$

4,000

 

 

Additionally, the non-employee Directors shall be eligible to participate in the
Company’s stock option plans on a case by case basis as follows:

 

(a) Welcome Grants.  (i) Each non-employee Director who was serving as such on
July 15, 2013 immediately following the closing of the merger transaction by and
among the Company, Terrapin Acquisition, Inc. and Ocera Subsidiary (f/k/a/ Ocera
Therapeutics, Inc.) (the “Merger Directors”), and (ii) following the Effective
Date, each person who is thereafter first appointed or first elected to the
Board as a non-employee Director, is or will be eligible to receive a one-time
option grant of an option to purchase 20,000 shares of the Company’s common
stock (the “Welcome Grant”). The Welcome Grant for the Merger Directors shall be
deemed granted on and effective as of the Effective Date.  All non-employee
Directors who are first appointed or first elected to the Board after the
Effective Date shall receive his or her Welcome Grant promptly following the
date that he or she is so appointed or elected to the Board, upon Board approval
thereof. All Welcome Grants shall vest, as to 25% of the shares initially
covered by such stock option, on the first anniversary date of the date of grant
thereof with the balance of the shares subject thereto to vest in equal monthly
installments over the next

 

--------------------------------------------------------------------------------


 

succeeding three year period, provided, in all cases, that the non-employee
Director is, as of such vesting date, then a director of the Company.

 

(b)  Annual Grants.  Annual grants of stock options shall be made to
non-employee Directors in addition to the Welcome Grants, which grants shall be
for an aggregate of 10,000 shares per non-employee Director per year, and shall
be granted in arrears in equal approximately quarterly installments provided, in
each case, that the non-employee Director is, on the date of grant, then serving
as a non-employee Director of the Company.  Each such grant shall vest in equal
monthly installments over the 12 month period commencing with the date of grant
thereof provided, in all cases, that the non-employee Director is, as of each
such vesting date, then a director of the Company.

 

The foregoing compensation will be in addition to reimbursement of all
out-of-pocket expenses incurred by non-employee Directors in attending meetings
of the Board.

 

2

--------------------------------------------------------------------------------